Case 9:20-cv-80709-RAR Document 20 Entered on FLSD Docket 11/17/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CV-80709-RAR

  LEE MITCHELL JOHNSON,

         Plaintiff,

  v.

  DEPUTY WILLIAMS, et al.,

        Defendant.
  ____________________________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon Magistrate Judge Lisette M. Reid’s Report

  and Recommendation [ECF No. 13] (“Report”), filed on August 26, 2020.                      The Report

  recommends the two excessive force claims should PROCEED against Deputy Williams and the

  failure to intervene claim should also PROCEED against Deputy Tyson.            See Report at 7.   The

  time for objections has passed, and there are no objections to the Report.

         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo.     FED. R. CIV. P. 72(b)(3).    However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted).   Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings
Case 9:20-cv-80709-RAR Document 20 Entered on FLSD Docket 11/17/2020 Page 2 of 2



  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         Because there are no objections to the Report, the Court did not conduct a de novo review.

  Rather, the Court reviewed the Report for clear error.   Finding none, it is

         ORDERED AND ADJUDGED as follows:

         1.      The Report [ECF No. 13] is AFFIRMED AND ADOPTED.

         2.      The two excessive force claims will PROCEED against Deputy Williams and the

  failure to intervene claim should also PROCEED against Deputy Tyson.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of November, 2020.




                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE

  cc:    Counsel of record
         Magistrate Judge Lisette M. Reid




                                            Page 2 of 2
